Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           DETAILED ACTION
1.    Claims 1-20 are presented for the examination.  
                                      Claim Rejections - 35 USC § 101 

2.    35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.    Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed an abstract idea without significantly more.

The claim(s) recite(s) defining, by the processor, a sub-functions field in a response block of a call command, the processor communicatively coupled to a memory, wherein the call command comprises a store extended asynchronous data mover (EADM) information channel subsystem call (CHSC), wherein the response block comprises an EADM sub- function flags field, the response block being stored in the memory, wherein each bit in the EADM sub-functions flags field represents one function of a set of functions that are installed and available at an interface; indicating, by the processor, the set of functions that are installed and available at the interface 
The limitations, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “the method is performed by one or more computing devices”, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, “defining, a sub-functions field in a response block of a call command”, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or by hand using paper and pencil. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the
“Mental Processes” grouping of abstract ideas. See, “2019 Revised Patent Subject Matter Eligibility

Guidance” (2019 PEG), 84 Fed. Reg. 50 (January, 7, 2019); See also, “October 2019 Update: Subject Matter Eligibility”, available at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf, and Appendix 1 available at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_appl.pdf (specifically see Example 45 on page 18 and Example 46 on page 30). Accordingly, the claims recite an abstract idea.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of one or more computing devices amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, the claims are not patent eligible.

                                                   Double Patenting 
3.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 
3. Claims 1-20 are rejected on the ground of nonstatutory double patenting as being anticipated over claims 1-13 of US Patent US 11061685 B2.  

4.	 Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-13 of US Patent US 11061685 B2 contain(s) every element of claim(s) 1-20 of the instant application and thus anticipate the claim(s) of the instant application. 
The different between claim 1-9, 17-20 of the instant application and the US patent  are wherein the call command comprises a store extended asynchronous data mover (EADM) information channel subsystem call (CHSC), wherein the response block comprises an EADM facility flags field, an EADM sub-function flags field, a maximum compression data length filed, and a maximum compression data-specification block count field , indicating, by the processor, the set of functions that are installed and available at the interface based on a corresponding sub-functions flag within the EADM sub-functions flags field being set, the interface being executed on the computer, the set of functions being represented by the EADM sub-functions flags field; and indicating, by the processor, the set of functions of the set of instructions are not installed based on the corresponding sub-functions flag not being set; wherein the set of functions of the 
The different between claim 10-16 of the instant application and the US patent are the response block comprises an EADM facility flags field, an EADM sub-function flags field, a maximum compression data length filed, and a maximum compression data-specification block count field, wherein the set of functions of the set of instructions are of a first machine being executed on the computer, and wherein the interface is a second machine.

Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQat651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (Affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION LOR REHEARING EN BANC (DECIDED: May 30, 2001). 

“Claim 1-20 are generic to the species of invention covered by claim 1-13 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium 


 
                                                         Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms  
 Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1-3, 6-7, 10, 13, 14, 17-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of ASAI (US 20180077300 Al) in view of Lundvall (US 20040230814 A1).

As to claim 10, ASAI teaches defining, by a processor o fa computer, a sub-functions field in a response block of a call command(the terminal program 65 calls the starting API [a call command] with designating the program ID and the support function list[a sub- functions field] of the label program as arguments (S57, S59), para[0076], In 5-7/ Further, in response to obtaining the support function list as the argument of the starting API(S71: support function list), define] only a part of the designable operation ID "LABEL PRINT"[a sub-functions field], designates the function list [a response block | indicating the extracted operation ID "LABEL PRINT" as an argument of the starting API [call command] (S56: NO; S59). L or another example, when the MLP 10B is the designated device, the terminal program 65 extracts[define ] ail the designable operation ID's "LABEL PRINT" and "LABEL SCAN'"[a sub-functions field], and designates the support function list [a response block] indicating all the designable operation ID's as the argument of the starting API[ a call command] (S56: YES; S57), para[0077]) , the processor communicatively coupled to a memory, the response block being stored in the memory( The MLP 10 mainly has, as shown in PIG. 2A, a printer 11, a scanner 12, a display 23, an input PL 24, a communication PL 25, a CPU 31, and a memory 32, para[0025], In 1-3/ The memory 62[memory] is capable of storing[stored] a program list[ response block], an example of which is schematically shown in FIG. 3. The program list includes one or more program records. The program record [a response block] is stored [stored] in the memory 62[memory] when, for example, the terminal program 65 is installed in the mobile terminal 50. Each program record corresponds to one of the multiple programs which can be started by the terminal program 65. As shown in PIG. 3, the program record[a response block] includes a program ID, an install flag, a PI function list [a response block] and contents information, para[0048]), indicating, by the processor, a set of functions are installed and available at an interface based on a corresponding sub-functions flag within the sub- functions field being set,   P201808963US02Page 116 of 119indicating, by the processor, the set of functions of the set of instructions are not installed based on the corresponding sub-functions flag not being set, the interface being executed on the computer, the set of functions being represented by the sub- functions flag( The memory 62 is capable of storing a program list, an example of which is schematically shown in FIG. 3. The program list includes one or more program records. The program record is stored in the memory 62 when, for example, the terminal program 65 is installed in the mobile terminal 50. Each program record corresponds to one of the multiple programs which can be started by the terminal program 65. As shown in FIG. 3, the program record includes a program ID, an install flag, a PI function list and contents information, para [0048]/ the program ID identifies a program which can be started by the terminal program 65. Specifically, the label program 66 is identified by the program ID "LABEL", the map program 67 is identified by the program ID "MAP", and the name card program is identified by the program ID "NAME CARD". The install flag indicates whether the program identified by the corresponding program ID (e., the program ID of the same record) is installed in the mobile terminal 50. According to the illustrative embodiment, the install flag is set to a first value "YES" which indicates that the program has been installed, or a second value "NO" which indicates that the program is not installed, para[0049]); and mdfeaflHg, by the processor, the set of fsmetfoMS of the set of instructions are not installed based on the corresponding sub- functions Hag not befog Self-According to the illustrative embodiment, the install flag is set to a first value "YES" which indicates that the program has been installed, or a second value "NO" which indicates that the program is not installed, para[0049]),  set of functions that are installed and available at an interface( The OS 64 may be Android.TM. OS, iOS.TM., Windows Phone.TM. Operating System, iOS.TM., Windows Phone.TM. Operating System, or the like. The OS 64 is configured to execute multiple programs, which are installed  in the mobile terminal 50, parallelly, para[0041], ln 1-5), wherein the call command comprises a store extended asynchronous data mover (E.4DM) information channel subsystem call (CHSC)( As shown in FIG. 1, the MFP 10A is identified by the device ID "MFP-A", which is capable of executing operations identified by the operation ID's "SHEET PRINT" and "LABEL PRINT”. Further, the MFP 10B is identified by the device ID "MFP -B", which is capable of executing operations identified ty the operation ID's "SHEET PRINT", "LABLE PRINT", "SHEET SCAN" and "LABEL SCAN", para[0036]/ Then, the terminal program 65 calls the starting API with designating the program ID and the support function list of the label program as arguments (S57, S59)...The support function list is a list of the operation ID extracted in $56. For example, when the MFP 10A is the designated device, the terminal program 65 extracts only a part of the designable operation ID "LABEL PRINT", designates the function list indicating the extracted operation ID "LABEL PRINT" as an argument of the starting API [store extended as anachronous data mover (E ADM) information channel subsystem call (CHSC) |( (S56:NO; S59). For another example, when the MFP 10B is the designated device, the terminal program 65 extracts all the designable operation ID's "LABEL PRINT" and "LABEL SCAN", and designates the support function list indicating all the designable operation ID's as the argument of the starting API [store extended asynchronous data mover (EADM) information channel subsystem call (CHSC)] (S56: YES; $57), para[0076], In 14-25/ para[0077]/ Fig. 7 / since “ the extracted operation ID "LABEL PRINT" as an argument of the starting API” corresponding to MFP 10A and operation IP's "LABEL PRINT" and "LABEL SCAN", and “designates the support function list indicating all the operation ID's as the argument of the starting API” corresponding to MFP 10 B, there are two starting APIs, each staring API corresponding to the MFP 1OA or MFP 10 B, therefore each staring API represented fora channel subsystem call as described above.
each bit in the EADM sub-functions flags field represents one function of a set of functions that are installed( A 128-bit status word is stored in the parameter block. Bits 0-127 of this field correspond to function codes 0-127, respectively, of the COMPUTE INTERMEDIATE MESSAGE DIGEST instruction. When a bit is one, the corresponding function is installed; otherwise, the function is not installed, para [0061]/ A 128-bit status word is stored in the parameter block. Bits 0-127 of this field correspond to function codes 0-127, respectively, of the COMPUTE LAST MESSAGE DIGEST instruction. When a bit is one, the corresponding function is installed; otherwise, the function is not installed, para[0070]/ The instructions COMPUTE INTERMEDIATE MESSAGE DIGEST and COMPUTE LAST MESSAGE DIGEST are designed to be used by a security service application programming interface (API). These APIs provide the program with means to compute the digest of messages of almost unlimited size, including those too large to fit in storage all at once. This is accomplished by permitting the program to pass the message to the API in parts. The following programming notes are described in terms of these APIs, para [0106])   
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of ASAI with Lundvall to incorporate the feature of each bit in the EADM sub-functions flags field represents one function of a set of functions that are installed because this specifies a unit of storage to be digested, and wherein a secure hashing algorithm digests the data in the specified unit of storage.
As to claim 13 , ASAI teaches the set of functions are not usable the interface based on the set of functions of the set of instructions represented by the EADM sub- functions flag not being installed) para[0049]) .
As to claim 14, ASAI teaches a facility uses the interface to execute the set of instructions with a subset of functions via a system assistance processor of the computer) para [0043]/ Fig.2B).
As to claims 1-3, 6, 7, 18, 20, they are rejected for the same reasons as to claims 10, 13, 14 above.

4. Claims 4, 11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over in view of ASAT (US 20180077300 Al) in view of Lundvall (US 20040230814 A1) and further in view of VAGHANI (US 20100186014 Al).

As to claim 11, VAGHANI teaches the interface comprises an extended asynchronous data mover (EADM) interface) para [0052], ln 1-36).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of ASAI and Lundvall with VAGHANI to incorporate the feature of a set of functions of a set of instructions because this provides high data throughput without moving the data between the kernel and application levels.
As to claims 4, 19, they are rejected for the same reason as to claim 11 above.

s 5, 8, 9, 12, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over in view of ASAI (US 20180077300 Al) in view of Lundvall (US 20040230814 A1)    and further in view of YOSHITOMI (US 20180121185 Al).

As to claim 12, ASA and Lundvall do not teach the set of functions of the set of instructions are of a first machine being executed on the computer, and wherein the interface is a second machine. However, YOSHITOMI teaches the set of functions of the set of instructions are of a first machine being executed on the computer, and wherein the interface is a second machine (The install only flag is a flag for deterring whether the application selection unit 130 downloads an application from the application distribution server 20, installs the application, and starts the installed application or only installs the application. By setting the install only flag, in the application executed in the information processing device 100, it is possible to separate a timing of installing the application from a timing of starting the application. As a case where it is desirable to separate a timing of installing an application from a timing of starting the application, for example, the following cases are considered: a case where a location where the application is executed is expected to be a location where a network is hardly connected; and a case where it is desirable to install the application via Wi-Fi or the like in advance because the application has a large size, para [0072]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of  ASA  and  Lundvall with YOSI TOMI to incorporate the feature of the set of functions of the set of instructions are of a first machine being determines whether the application selection unit 130 downloads an 
As to claim 15, VAGHANI teaches the facility contains a set of managing extended asynchronous data mover (EADM)) features and each one of these features includes a set of EADM commands (para [0048], in 1-20) 
As to claim 16, VAGHANI teaches each command of the set of EADM commands can uses one or more of the set of instructions and corresponding functions to complete a task) para[0052], In 1-15).
As to claims 5, 8, 9, they are rejected for the same reason as to claims 12, 15, 16 above.
                                                         Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LeChi Truong whose telephone number is (571) 272-3767. The examiner can normally be reached on 10-8PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow, Dennis can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see btip://pair-directuspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free). /LECHI TRUONG/ Primary Examiner, Art Unit 2194